Citation Nr: 1640860	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  08-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to an initial disability rating higher than 50 percent for service-connected adjustment disorder.


REPRESENTATION

Appellant represented by:	Lisa A. Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to November 1997 and from May 1998 to October 1998, with additional service in the U.S. Marine Corps Reserve from November 1997 to May 1998 and from July 1998 to August 2002.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and a May 2013 rating decision by the VA RO in New York, New York.

The Board notes that in an October 2008 rating decision, the Veteran's claim for service connection for a persistent skin irritation was denied and the Veteran did not appeal that decision.  Therefore, when he submitted a new claim for service connection for skin irritation in May 2010, the RO considered the question of whether or not new and material evidence had been submitted to reopen the previously denied claim.  However, during the course of the current action, additional service records were associated with the claims file that are relevant to his claim.  Therefore, as there are relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, the Veteran's claim for service connection is reconsidered de novo under the provisions of 38 C.F.R. § 3.156(c)(1). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013, the RO granted service connection for adjustment disorder and assigned a 50 percent rating.  In May 2014, the Appellant submitted a timely notice of disagreement (NOD) with the assigned rating.  The record does not reflect that the RO has issued a statement of the case (SOC) on this issue.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran seeks service connection for asthma and allergic rhinitis.  He asserts that he was exposed to chemical propellants, dust, and diesel fumes in the course of his duties as an artilleryman and motor vehicle operator in the Marine Corps Reserve.  

In the November 2010 Board remand, the RO was directed to obtain a VA examination for the claims for service connection for asthma and allergic rhinitis.  The Veteran did not appear for his requested VA examination in May 2015; however, the letter notifying the Veteran of the examination is not contained in the claims file and several letters that were recently sent to his last address of record were returned undelivered.  On remand, the RO must confirm the Veteran's current mailing address and then schedule him for another VA examination.

The Board also finds that the May 2015 VA opinion that was provided was inadequate.  The examiner's findings are confusing as it is unclear whether the Veteran's allergic rhinitis and asthma both pre-existed service.  The examiner stated that the Veteran "most likely [had] a viral illness mediated reactive airway disease that had its onset in childhood and due to access to medical care while in the US Marine Reserves, he had appropriate workup to formulate a definitive diagnosis and treatment and now has sufficient access to VA medical care which documents this now chronic childhood illness well controlled with medication."  It appears that the examiner may be referring to the Veteran's asthma condition, but allergic rhinitis was also characterized as pre-existing.  Furthermore, the examiner did not provide adequate rationale for the finding that the Veteran's current conditions are consistent with the natural progression of the disease.  The examiner noted that the Veteran's inservice pneumonia resolved, but did not address whether the illness aggravated his condition nor was the Veteran's subsequent complaints and treatment addressed by the examiner.  During inservice treatment in August 1997, the Veteran complained of having difficulty running.  Private treatment records show that during his initial new patient appointment in February 2001, the Veteran reported having bronchitis every year since he was a child, he had pneumonia in the past, and in January and December he had bad respiratory infections.  In the August 2001 report of medical history, the Veteran reported having blood when coughing, asthma, and shortness of breath.  He also reported having fatigue since having pneumonia in 1997.  The examiner did not address this medical evidence.  As such, an examination and opinion must be obtained as to whether the Veteran's asthma and allergic rhinitis preexisted service or are related to service, including exposure to chemical propellants, dust, and diesel fumes.  Based on the foregoing, the Board finds it necessary to remand the claim for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Veteran also seeks service connection for a skin disorder.  He has reported that he has had a persistent skin rash since service.  Private treatment records show that during his initial new patient appointment in February 2001, the Veteran reported having a rash on his chest since basic training.  In June 2001, the Veteran was diagnosed with tinea versicolor.  During VA treatment in June 2009, the Veteran was treated for a persistent rash that existed since boot camp.  

The Veteran has not yet been afforded a VA examination in connection with his claimed skin disorder on appeal.  The evidence of record is insufficient to adequately adjudicate this claim.  In light of the Veteran's competent and credible reports, the Board finds that the Veteran should be scheduled for a VA examination for this disorder in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address.

2.  Following the above development, the Veteran must be afforded a VA examination to determine the etiology of his currently diagnosed asthma, allergic rhinitis and skin disorder.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  

After a review of the evidence of record, to include the Veteran's statements and the clinical evaluation, the examiner must state whether any currently diagnosed asthma and allergic rhinitis pre-existed military service.  If a disorder is found to have preexisted military service, the examiner must state whether it was permanently aggravated beyond its natural progression by active military service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  If any asthma and allergic rhinitis disorder currently diagnosed is found not to have preexisted military service, the examiner must state whether the currently diagnosed disorder is directly related to the Veteran's active military service, ACDUTRA, and INACDUTRA.  

Regarding the Veteran's skin disorder, after a review of the evidence of record, to include the Veteran's statements, and the clinical evaluation, the examiner must provide an opinion as to whether any currently or previously diagnosed skin disorder is related to the Veteran's military service.  

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must specifically discuss the Veteran's statements as to chemical propellants, dust, and diesel fumes.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Issue the Veteran a Statement of the Case with respect to his claim for entitlement to a higher rating for adjustment disorder, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




